Citation Nr: 0940903	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, spondylosis, and disc herniation, claimed as 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 14 to 
August 12, 1976. 

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2002 rating action of the Los Angeles, 
California, Department of Veterans' Affairs (VA) Regional 
Office (RO), which had found that the Veteran had not 
submitted sufficient new and material evidence to reopen his 
claim for service connection for a low back disability that 
had been previously denied in September 1982.  In July 2006, 
the denial was confirmed and continued.  In May 2007, the 
Veteran testified at a Video Conference hearing before the 
undersigned; a transcript of this hearing has been associated 
with the claims folder.  In July 2007, the Board reopened the 
claim and remanded it for further development.

This case was again remanded by the Board in June 2008 for 
additional evidentiary development.  The RO/AMC attempted to 
comply with all of the Board's remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is 
entitled, as a matter of law, to compliance with remand 
directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (requiring only "substantial," as opposed to 
exact, compliance).  The Board finds there has been 
substantial compliance with its June 2008 remand directives.  

The Board remand requested medical records from Ireland Army 
Community Hospital.  A response dated in September 2008 
stated that medical records could not be located for the 
Veteran.  In a letter dated in April 2009, the Veteran was 
requested to provide any medical records he had in his 
possession.  He did not provide medical records.  In light of 
the response from the Department of the Army, the Board finds 
no further development is necessary.

The Social Security Administration (SSA) was contacted in 
accordance with the September 2007 Board remand.  A reply 
from the SSA, dated in August 2008, reflects that there were 
no medical records.  In light of the response from SSA, the 
Board finds no further development is necessary.

Additionally, the June 2008 Board remand requested medical 
records from Centinela Hospital and Daniel Freeman Memorial 
Hospital.  A reply from Centinela Hospital dated in February 
2009 indicated that a record for the Veteran could not be 
found.  The Veteran was informed in a letter dated in March 
2009 that neither hospital was able to locate any records.  
Further information was not provided.  In light of the non-
response from the Veteran, the Board finds no further 
development is necessary.


FINDINGS OF FACT

The record contains evidence of a current back condition, but 
there is no record of any chronic back condition until years 
after separation or of arthritis to any degree within the 
year after separation, and no competent evidence which 
suggests that a current back condition was incurred during 
active military service.


CONCLUSION OF LAW

A current back disability, diagnosed as degenerative disc 
disease, spondylosis, and disc herniation, was not incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for residuals of a back 
injury, which he attributes to carrying a heavy tank chain; 
he collapsed under its heavy weight and fell to the ground, 
injuring his back.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. 
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no complaints of, 
treatment for, or a diagnosis of a back injury.  

VA medical records show the Veteran complained of and 
received treatment for low back pain.  In an inpatient report 
dated in June 2001 the Veteran reported that he had injured 
his back in a motor vehicle accident in 1993.  He was 
diagnosed with lumbar disc disease, acute lumbar strain, and 
chronic back pain.  

In February 2009 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported he hurt his back when he was carrying a 
heavy "tank chain" and he collapsed under the heavy weight.  
He stated he was treated with pain pills and bed rest.  He 
reported that he attempted suicide in 1988 by jumping off a 
two story building.  He further reported that he complained 
of back problems and scoliosis of the spine and that he was 
treated with traction.  He stated that he also injured his 
back in a motorcycle accident in 1993.  He further reported 
that he was hospitalized for 30 days in 1976.  A MRI revealed 
5 mm. of retrolisthesis of L5 on S1 and moderate degenerative 
changes at L5-S1.  A MRI taken in October 2001 showed 
degenerative disc disease of the lower three levels, mild 
disc bulging at L3-4, and more moderate disc bulging at L4-5.  
The Veteran was diagnosed with degenerative disc disease, 
spondylosis, and disc herniation.  The examiner opined that 
the Veteran's low back disorder was not caused by or a result 
of a back injury incurred in service.  He stated that there 
was no documentation demonstrating or hinting that the 
Veteran injured his back in service.  He further stated that 
the Veteran's low back condition was more likely the result 
of the reported two story fall in 1988, motorcycle accident 
in 1993, or the normal aging process.  

The record contains no complaints of a back injury in 
service.  Moreover, there is no record of any complaints of 
or treatment for a back condition within the year after 
service.  In fact, there is no competent medical evidence of 
a back condition until many years following the Veteran's 
separation from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.). 

In addition, there is no competent evidence of a current back 
disorder that is linked to an injury or otherwise related to 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
38 C.F.R. § 3.303(a) (to establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury).  

The Board finds the opinion provided by the VA examiner in 
February 2009, which was based on a review of the claims 
file, and which provided a rationale for the opinion, to be 
highly probative evidence against the Veteran's claim. The 
findings of this examination greatly outweigh the Veteran's 
lay statements that he has had residuals of a back injury 
since service.  There is no competent evidence indicating 
that a current back disability is related to the Veteran's 
reports of continuity of symptomatology since service.  
Moreover, the February 2009 examiner opined that the 
Veteran's current back condition was more likely the result 
of the reported two story fall in 1988, a motorcycle accident 
in 1993, or to the normal aging process.  Service connection 
on a direct basis for degenerative disc disease, spondylosis, 
and disc herniation, claimed as residuals of a back injury, 
must therefore be denied.  38 C.F.R. §3.303.  Service 
connection on a presumptive basis is likewise not warranted 
as the evidence does not show the presence of arthritis to 
any degree, let alone a degree of 10 percent, within the 
first year after discharge.   38 C.F.R. § 3.309(a).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

Letters from the RO dated in October 2007 and August 2008 
apprised the Veteran of the information and evidence 
necessary to establish his claim for service connection for 
residuals of a back injury.  He was also advised of the 
evidence that VA would seek to provide and of the information 
and evidence that he was expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  He was also informed of how VA establishes 
disability ratings and effective dates in the October 2007 
and August 2008 letters.  Dingess/Hartman, 19 Vet. App. 473.  
He was also informed him of how VA establishes disability 
ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 
473.  The Board thus finds that the Veteran has been provided 
adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A 
with regard to his claim for service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the Veteran has been accorded a C&P 
examination with regard to his claim for service connection; 
the report of which is of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board is satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for degenerative disc 
disease, spondylosis, and disc herniation, claimed as 
residuals of a back injury is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


